Title: To Thomas Jefferson from Arthur S. Brockenbrough, 9 December 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Dec. 9th 21
I understand from Mr Garrett he has obtained checks for what money there is now in the Banks to the credit of the Rector & Visitors of U. Va and that no arrangement has been made to borrow more money— I have already given drafts to the amt of what is placed in the bursars hands reserving a little for contingent expences—the wants of our suffering Mechanicks induces me to ask of you if no plan can be devised to raise or borrow a part of the 30 ’000 dollars immediately say $10,000—the end of  this  and the first of the next year is the usual time of paying off, for hires ¢, and I have no doubt but some of our undertakers will suffer greatly if they can’t obtain a part of what is due them from the University—by the 1st January—MrCosby one of our brick-work undertakers is now unable to raise a dollar, to pay off his Journey men & laborers—I must beg leave to suggest the propriety of borrowing as much of the Bank in Richmond—if it can’t be had immediately from the Literary fund—surely the Law can be so amended this session as to enable the Literary fund to loan it out of any money they may have to dispose of—& there by return it to Bank—our wants Sir induces me to urge you to make some effort for as the Annual Donation has not heretofore been recd untill some time in February—that fund will be of little acct after paying interest on the loan, paying for hirelings &c &cMr Garrett set out to Richmond tomorrow perhaps it would be well to make some enquiry through him relative to borrowing of the Banks—$5000—at least might be obtained & paid out of next annual donation as our wants are pressing I am Sir respectfully your Obt SevtA. S. Brockenbrough